Citation Nr: 0421339	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  94-47 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.   

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of metal fume fever.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to an increased rating for arteriosclerotic 
heart disease with history of chest pain, currently evaluated 
as 30 percent disabling.  

5.  Entitlement to an increased rating for residuals of 
restrictive lung disease, currently evaluated as 10 percent 
disabling. 

6.  Entitlement to a compensable rating for tension 
headaches.

7.  Entitlement to a compensable rating for hemorrhoids.  

8.  Entitlement to a compensable rating for patellofemoral 
syndrome of the right knee.  

9.  Entitlement to a compensable rating for patellofemoral 
syndrome of the left knee.  

10.  Entitlement to a compensable rating for herpes.  

11.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from April 1983 to 
September 1991.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from February 1992 and July and November 
2002 RO decisions.  The case was remanded by the Board in 
October 1996 and September 1997.

In July 1997, the veteran testified at a personal hearing in 
Washington, D.C., which was conducted by a Veterans Law 
Judge, who has been designated to make the final disposition 
for VA, at least insofar as the four of the appealed issues 
are concerned.  In September 2003, the veteran appeared at 
the RO and testified at a video conference hearing that was 
conducted by the undersigned Veterans Law Judge sitting in 
Washington, D.C., who has also been designated to make the 
final disposition for VA.  Transcripts of both of those 
hearings are associated with the claims file.

The Board notes that the undersigned conducted the hearing 
relevant to the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for residuals of metal fume fever and as such is 
authorized to make the final disposition relevant to the 
claim herein below.  All other issues listed on the first 
page of this decision are REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.  VA will inform the 
veteran and his representative if they are required to take 
any further action.


FINDINGS OF FACT

1.  In an unappealed July 1999 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for residuals of metal fume fever.



2.  The evidence received since the July 1999 RO decision is 
cumulative or redundant of evidence previously considered 
and/or, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for residuals 
of metal fume fever; and the July 1999 RO decision is final.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999); 38 C.F.R. §§ 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was enacted.  In 
essence, the VCAA eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  

In the amended regulations, VA established clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), applies to any claim to reopen a 
finally-decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received in June 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II).  

In this case, VCAA notice was sent prior to the decision from 
which this appeal stems and prior to transfer and 
certification of the veteran's appeal to the Board.  The 
content of the notice, in conjunction with the rating 
decision and statement of the case, fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The record reflects that through a letter dated in 
November 2001, the RO informed the veteran as to evidence 
needed in order for the RO to reconsider the veteran's claim 
and advised him of the nature of the evidence or information 
he himself was responsible for submitting, as well as the 
assistance VA would give concerning his claim.  The RO 
included notice to the veteran of the need for competent 
evidence showing that a current disability had its onset 
during or is related to service and requested the veteran to 
provide the requisite release in order to enable VA to obtain 
identified private records on his behalf.  The RO has also 
informed the veteran, through its discussions in the July 
2002 rating decision and the statement of the case issued to 
him in February 2003, of the evidence required to reopen his 
claim, the evidence considered by the RO in connection with 
the claim to reopen, and the reasons for its determination.  
The RO included applicable laws and regulations and a 
recitation of the procedural and factual history of the 
appeal.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, VA 
has satisfied its obligation to notify.  Further, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in regard to the claim, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error. 

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In that regard, the Board 
notes that the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issue on appeal.  The veteran's service medical records 
are associated with the claims file and the RO has obtained 
medical records, to include those to which the veteran has 
referred, pertinent to the claim to reopen.  Additionally, 
the VA has provided the veteran an opportunity for a hearing 
before a Veterans Law Judge in September 2003 regarding the 
claim.  Neither the veteran nor his representative has 
identified any additional evidence or information that could 
be obtained to substantiate the claim.  The Board notes that 
VA's duties under the VCAA do not mandate obtaining a medical 
examination or opinion prior to a claim having been reopened.  
Accordingly, the Board is also satisfied that insofar as such 
are applicable to the veteran's claim to reopen, the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

II.  Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

In the present case, the veteran's claim of entitlement to 
service connection for residuals of metal fume fever was 
previously denied by the RO in January 1996 and in July 1999.  
In the initial decision of January 1996, the veteran's claim 
was considered on the merits.  In July 1999, the RO confirmed 
its denial of service connection on the basis that new and 
material evidence had not been received to reopen the 
veteran's claim.  In a July 1999 letter, the RO notified the 
veteran of the decision and of his appellate rights.  

The veteran, despite having filed a timely notice of 
disagreement, and having received a statement of the case on 
the issue, did not perfect an appeal with regard to the July 
1999 decision, and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  A 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The last final disallowance of the veteran's claim in this 
case is the July 1999 RO decision.  As such, the Board will 
consider evidence submitted since this RO determination in 
order to determine whether that evidence is new and material 
to reopen the veteran's claim.  

When the RO denied the claim of service connection for 
residuals of metal fume fever in July 1999, it had considered 
the veteran's service records, VA and private medical 
records, and various statements and submissions made by the 
veteran.  

Service records show that the veteran's military occupational 
specialty was a metal worker.  Records indicate that the 
veteran was seen with complaints of chest pain.  He underwent 
testing, to include echocardiogram and stress tests; a note 
in July 1991 states that all were within normal limits.  The 
record also includes statements by fellow soldiers dated in 
1991, attesting to the veteran's difficulties in breathing 
and providing comment on their own symptoms of chest pain.  
There is no service record of a diagnosis of "metal fume 
fever," or any complaints or symptoms referable to such.  

VA records show numerous complaints, to include 
musculoskeletal pains, chest pain, and shortness of breath.  
At the time of a VA examination in November 1991, the veteran 
was diagnosed with chest pain, arteriosclerotic heart 
disease, and shortness of breath by history.  A 
neuropsychiatrist indicated that the veteran had tension 
headaches and dizziness secondary to stress and 
hyperventilation.  A December 1994 examination report 
indicates that the veteran reported having feelings of 
tension and shakiness that was associated with chest pain at 
times, and that his diagnosis was anxiety disorder, not 
otherwise specified.  In April 1995, he was referred from the 
pain clinic for psychiatric evaluation.  The assessment was 
major psychiatric disorder with low grade psychotic features, 
unclear if delusional disorder versus schizoaffective 
disorder versus psychotic depression; and chronic pain 
syndrome partly due to the psychiatric disorder.  A December 
1995 examination report indicates that the veteran complained 
of various problems such as metal fume fever, chest pain, and 
pains throughout his body.  He complained of breathing 
trouble if he was around people working on metal with or 
without fumes.  The diagnosis was chronic bronchitis, and the 
examiner commented that the veteran had multiple exposures to 
dust metallic products, petroleum and the like, which would 
cause or be instrumental in a chronic bronchitis syndrome.  
Outpatient records dated in 1996 and 1997 indicate various 
diagnoses, including fibromyalgia and chronic pain that was 
probably delusional.  A June 1998 examination report of the 
spine indicates that prior private evaluation of the 
veteran's multiple joint pains was most likely fibromyalgia.  
A September 1998 outpatient record indicates a diagnosis of 
somatization with vague history.  

The private records show complaints of chest pains, shortness 
of breath, abdominal pain, and nausea.  In a report dated in 
December 1991, G.W., M.D., noted that the veteran came to see 
him in July 1991, while he was still in active service.  He 
noted that at that time the veteran had been a welder for 
some time in service and that his complaints involved 
episodes, or attacks, of these symptoms while on the job and 
at other times.  The doctor found that the veteran had 
sustained lung damage.  He further stated that it was 
possible that the veteran's reported attacks represented a 
form of metal fume fever.  He opined that CT scan and 
pulmonary function test findings were indicative of lung 
scarring and that the veteran's symptoms suggested that this 
scarring may be due to repetitive bouts of hypersensitivity 
pneumonitis secondary to metal fumes.  He advised the veteran 
to discontinue welding as a career.  In a report dated in 
July 1997, C.T.-C., M.D., considered the veteran's 
attribution of symptoms to "metal fume fever" and stated 
that the clinical picture was most consistent with 
fibromyalgia.  She stated that she was not familiar with 
metal fume fever but indicated that if such a toxic condition 
could occur subsequent to exposure to welding fumes, then 
there may be some relationship between the condition and the 
veteran's clinical presentation of fibromyalgia.  

In statements, the veteran asserted that he had "hardness" 
of the lungs, fatigue, chills, "fume fever," stomach 
cramps, drowsiness, and dizziness, all associated with his 
chest pains.  In a statement received in September 1992, he 
described symptoms that he attributed to metal fume fever":  
tiredness, weakness, personality changes, body jerks, lungs 
hardening, shortness of breath, fatigue, chills, nausea, 
muscle and joint pains, fever, chest pains, skin irritation, 
nerves, constipation, stomach cramps, circulatory problems, 
headaches, dizziness, and lack of oxygen to the brain.  In a 
July 1997 statement, he claimed that these symptoms were 
similar to "Gulf War" symptoms.  He submitted various 
copies of a report, apparently published by the Occupational 
Safety and Health Administration, describing welding fume 
hazards and the undesirable effects of airborne contaminants, 
to include metal fume fever.  He also submitted a medical 
abstract concerning occupational diseases, which indicated 
that "welder's ague" was otherwise known as metal fume 
fever.  

Since the July 1999 RO decision, the additional evidence 
received includes VA and private medical records, and 
statements and testimony of the veteran.  

VA medical records received since July 1999 include ongoing 
outpatient treatment records dated in 2000 and 2001 for 
various complaints such as chronic aches and pains involving 
the chest and musculoskeleton.  In a May 2001 record, the 
veteran complained that his generalized fibromyalgia symptoms 
were worsening.  The private medical records received since 
July 1999 include copies of medical records (pulmonary 
function study report and Dr. G.W.'s report) dated in 1991.  

In statements and testimony, the veteran reiterates that he 
still suffers from symptoms of metal fume fever related to 
his occupation of welding in the service.  In support of his 
application to reopen his claim, he indicated in statements 
dated in June 2001, December 2001, and January 2002, that his 
condition was misdiagnosed in service, and he directed the 
RO's attention to a pulmonary function study report dated in 
July 1991, as well as Dr. G.W.'s report dated in December 
1991 (he furnished copies of these reports that were 
previously considered by the RO).  At a hearing in September 
2003, he testified that metal fume fever caused complete 
incapacitation, with severe chest pains, severe headaches, 
and short temper.  He stated that there was no difference 
between the claimed residual effects of metal fume fever and 
his service-connected lung and heart disabilities.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans v. Brown, 9 
Vet. App. 273 (1996), that the credibility of the evidence is 
to be presumed, was not altered by the Federal Circuit 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regard to the evidence submitted since the July 1999 RO 
decision, the Board finds that, to the extent that it 
included duplicative post-service medical records, these 
redundant documents cannot constitute new evidence.  The 
additional, nonduplicative medical records from the VA show 
treatment for ongoing disorders related to musculoskeletal 
and chest pain.  It was previously known that the veteran had 
such complaints post-service and was treated accordingly.  
The veteran also made references to fibromyalgia in 2001; 
however, medical records referring to fibromyalgia were also 
previously considered by the RO.  

Thus, these additional medical records are cumulative, not 
new, evidence.  They are also not material evidence, as they 
do not serve to link any current condition (claimed as metal 
fumes fever) to disease or injury in service, and the records 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

Since the July 1999 RO decision, the veteran has also 
submitted additional written statements and has offered 
testimony essentially reiterating his previously made 
contentions.  His statements are cumulative and redundant, 
not new, evidence.  

Even if presumed to be credible, this additional evidence is 
not material in that it does not provide evidence of a 
current diagnosis referable to metal fume fever, or a nexus 
between a current condition claimed as metal fume fever and 
any disability or injury in service.  Thus, none of the 
evidence received since the July 1999 RO decision is both new 
and material.  38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999).  

The Board concludes that, new and material evidence not 
having been received since the July 1999 RO decision that 
denied the veteran's application to reopen a claim of 
entitlement to service connection for residuals of metal fume 
fever, the claim has not been reopened, and the July 1999 RO 
decision remains final.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for residuals 
of metal fume fever, the appeal is denied.  


REMAND

The VCAA, discussed herein above, is applicable to the issues 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus; entitlement to service connection for a low back 
disability; entitlement to increased ratings for 
arteriosclerotic heart disease with history of chest pain, 
residuals of restrictive lung disease, tension headaches, 
hemorrhoids, patellofemoral syndrome of the right and left 
knees, and herpes; and, entitlement to a TDIU.  Remand is 
warranted in this appeal to ensure that the veteran has been 
afforded adequate notice and to ensure that all pertinent 
medical evidence is associated with the claims file, 
consistent with the VCAA and its implementing regulations.

First, on remand the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  A review of the record shows that the RO letter 
dated in May 2001 does not furnish adequate notification to 
the veteran pursuant to VCAA with respect to the remanded 
issues.  Thus, the RO must ensure that the veteran has been 
notified of what information or evidence is needed from him 
and what the VA has done and will do to assist him in 
substantiating each of his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the veteran testified at a hearing in September 2003 
that he has received regular outpatient treatment at the VA 
relevant to the appealed issues, and that such treatment was 
received as recently as the previous month at the VA Medical 
Center in Philadelphia.  He also indicated that, in the past, 
he has received medical treatment at a VA facility in South 
Carolina.  A review of the file shows that the RO has 
obtained various outpatient records dated up to October 2001 
from VA Medical Centers in North Carolina (Durham and 
Fayetteville) and Pennsylvania (Philadelphia), but that no 
attempts have been made to obtain records from any South 
Carolina facilities.  On remand the RO should attempt to 
obtain all pertinent treatment records indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Third, in regard to his claims of service connection for a 
low back disability and TDIU, the veteran underwent several 
VA examinations.  On a December 1994 neurological 
examination, the diagnosis was chronic, persistent low 
backache with negative neurological examination, for about 10 
years.  On a December 1994 orthopedic examination, the 
diagnosis was acute lumbosacral sprain, without X-ray 
evidence of post-traumatic osteoarthritic changes.  On a June 
1998 examination, the diagnosis was low back strain with 
residuals.  The examiner further commented that the veteran 
had a history of total body pain and was evaluated by a 
private doctor the previous year, who concluded that the 
multiple joint and back pains were most likely fibromyalgia.  
On an August 2002 examination, the diagnosis was chronic low 
back pain - part of fibromyalgia picture.  

The Board notes that in the September 1997 Remand it had 
directed that a VA examiner opine as to whether the veteran 
suffered from a chronic low back disability, and if so, the 
likelihood that such disability was related to service.  The 
Board also directed that a VA examiner determine the effect 
of the veteran's various service-connected disabilities upon 
his ability to engage in substantially gainful employment.  
It appears that neither of these requests has been satisfied.  
Thus, additional examination is warranted.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (as a matter of law, a remand 
by the Board confers on the veteran the right to compliance 
with the remand orders).  The Board also notes that in May 
2003 the RO received, with an appropriate waiver of initial 
RO review, a private medical report dated in January 2003.  
In that report, S.M., M.D., ordered a lumbar spine MRI, which 
subsequently showed possible transitional lumbosacral 
vertebral body and a disc bulge with small superimposed disc 
protrusion at L4-5.  Another examination of the low back is 
warranted to reconcile the varying diagnoses of the low back 
in the record.  

Fourth, in regard to his TDIU claim, the hearing transcript 
of September 2003 indicates that the veteran recently 
obtained a job working as a care manager for the elderly.  He 
was also questioned during the hearing whether he had ever 
applied for VA's vocational rehabilitation program.  The 
veteran's response, if any, was not recorded as there was a 
temporary mechanical malfunction of the recording equipment.  
Nevertheless, a hearing transcript of July 1997 indicates 
that the veteran had completed a vocational rehabilitation 
training program in May 1997.  Thus, the RO should obtain the 
veteran's vocational rehabilitation folder and secure any 
updated employment information for consideration in 
connection with the appeal.

Fifth, given the nature of the veteran's recent hearing 
testimony and the period of time since his previous VA 
examinations, further examination evidence pertinent to his 
service-connected disabilities and the severity of current 
manifestations is indicated.

The Board is keenly aware of and regrets the fact that some 
of the issues on appeal have been pending for a prolonged 
period of time.  However, in the interests of according the 
veteran full due process and assistance in substantiating his 
claims, the case is REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA and what evidence VA will 
obtain on his behalf; requesting him to 
submit any relevant evidence in his 
possession; and, assisting the veteran by 
obtaining identified evidence to 
substantiate his claims of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for tinnitus; service 
connection for a low back disability; 
increased ratings for arteriosclerotic 
heart disease with history of chest pain, 
residuals of restrictive lung disease, 
tension headaches, hemorrhoids, 
patellofemoral syndrome of the right and 
left knees, and herpes; and a TDIU.

2.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for tinnitus, a low back 
disability, a heart disability, a lung 
disability, headaches, hemorrhoids, a knee 
disability, and herpes.  This includes 
treatment or evaluation at any VA Medical 
Center identified by the veteran, such as 
located in North Carolina, South Carolina 
and Pennsylvania.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records for 
association with the claims file, to 
include updated treatment records from the 
Philadelphia VA Medical Center since 
October 2001.  



3.  The RO should obtain the veteran's 
vocational rehabilitation folder, 
including all counseling records.  Once 
obtained, all documentation should be 
associated with the claims folder for the 
duration of the appeal.

4.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to ascertain the nature and 
etiology of his claimed low back 
disability and the severity of bilateral 
knee disability.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be accomplished.  All clinical findings 
should be reported in detail in the 
examination report.  

The examiner is requested to (a) elicit 
from the veteran a history of all low 
back complaints and treatment; 
(b) furnish a diagnosis of any currently 
present back disability, and (c) render 
an opinion as to the likely date of onset 
and etiology of each diagnosed back 
disability.  With respect to the latter, 
the examiner should provide an opinion as 
to whether it is more likely than not or 
less likely than not that any currently 
identified low back disability is related 
to the veteran's active service from 
April 1983 to September 1991.  

Additionally, the examiner is requested 
to determine the current severity of the 
veteran's patellofemoral syndrome of the 
right and left knee.  The examiner should 
comment on the presence and degree, or 
absence of, any knee subluxation or 
instability and, if present, provide an 
opinion as to whether such manifestations 
are best characterized as mild, moderate 
or severe in degree.  The examiner should 
describe, in degrees of excursion, the 
active ranges of knee motion, 
bilaterally, demonstrated on examination.  
The examiner should identify the presence 
and degree of, or absence of the 
following:  muscle atrophy; changes in 
condition of the skin indicative of 
disuse; weakness; incoordination; 
temperature changes; bone deformities; 
or, any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to either knee.  The 
examiner is requested to:  (1) express an 
opinion as to whether pain significantly 
limits the veteran's functional ability 
of the during flare-ups, or when the 
joint is used repeatedly over a period of 
time, and express these determinations, 
if feasible, in terms of the additional 
loss of range of motion due to pain on 
use or during flare-ups; (2) determine 
whether as a result of either service-
connected knee disability the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
or range of motion resulting.  If the 
severity of any manifestations can not be 
quantified, the examiner should so 
indicate.  

The examiner should comment on the effect 
of any disability of service origin upon 
his ability to engage in substantially 
gainful employment.  A complete rationale 
for all opinions expressed should be 
provided.  

5.  The RO should arrange for the veteran 
to undergo appropriate VA examination in 
order to ascertain the severity of 
tension headaches.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be accomplished.  All clinical findings 
should be reported in detail in the 
examination report.  The examiner should, 
in particular, consider the veteran's 
history and comment on the presence and 
frequency, or absence of, prostrating 
headaches.  The examiner should comment 
on the impact of headaches, if any, on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
should be provided.  

6.  The RO should also arrange for 
evaluation(s) by the appropriate 
physician or physicians to determine the 
nature, frequency, duration and severity, 
or absence of, all current manifestations 
of arteriosclerotic heart disease with a 
history of chest pain, restrictive lung 
disease, hemorrhoids, and herpes.  The 
completed examination reports should set 
out all clinical findings and 
manifestations attributable to the 
service-connected disabilities in 
question, include comment as to whether 
the veteran's complaints are consistent 
with and supported by the objective 
medical evidence, and include an opinion 
as to the impact, if any, of the 
veteran's service-connected disabilities 
on his ability to sustain gainful 
employment.

7.  The RO should otherwise review the 
claims file and ensure that all other 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and its 
implementing regulations, 
38 C.F.R. § 3.159 (2003), are fully 
complied with and satisfied.  This 
includes advising the veteran as to what 
specific evidence and information, if 
any, he is responsible for providing to 
VA; advising him as to what evidence VA 
will obtain on his behalf; requesting him 
to submit any relevant evidence in his 
possession; and, assisting him by 
obtaining identified evidence to 
substantiate his claims.

8.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims on appeal, based on a review of 
the entire evidentiary record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



